                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


REBECCA ANN MARTIN,                                §
                                                   §
                  Plaintiff,                       §           SA-19-CV-00898-ESC
                                                   §
vs.                                                §
                                                   §
ANDREW M. SAUL, COMMISSIONER                       §
OF SOCIAL SECURITY;                                §
                                                   §
                  Defendant.                       §
                                                   §
                                                   §


                                     FINAL JUDGMENT

       Pursuant to the Order granting reversal and remand for further proceedings filed in this

matter, it is hereby ORDERED, ADJUDGED, and DECREED that the final decision of the

Commissioner is REVERSED and REMANDED to the Commissioner for further proceedings

pursuant to sentence four of 42 U.S.C. § 405(g).

       SIGNED this 3rd day of March, 2020.




                                            ELIZABETH S. ("BETSY") CHESTNEY
                                            UNITED STATES MAGISTRATE JUDGE
